Oliver, Chief Judge:
These two appeals for reappraisement are before me for decision on a written stipulation of submission, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the Court, that the merchandise covered by the instant appeals for reappraisement consist of battery operated toy automobiles exported from Japan.
IT IS FURTHER STIPULATED AND AGREED that on or about the date of exportation of such merchandise to the United States the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets from the country in which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, was the net invoice price, packing included.
IT IS FURTHER STIPULATED AND AGREED that on or about 'the date of exportation such or similar merchandise was not freely offered for sale for consumption in the country of exportation.
IT IS FURTHER STIPULATED AND AGREED that the instant appeals for reappraisement may be submitted upon this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value therefor is the net invoice price, packing included.
Judgment will be rendered accordingly.